Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21 in the reply filed on 12/20/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,12,13,19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7 , the limitation of “ nutraceutical and/or nutritional oil” is vague and indefinite because it is not clear if the and/or is referring to the whole group of the ingredients listed or just the nutraceutical and/o nutritional oil.  If “ and/or” is referring to the whole group, then it is not clear what is intended because “ and” indicates all the active ingredients are included; then what is the “ combination thereof” indicates?  The term “ nutritional oil” is indefinite because it is not clear what would be considered as nutritional oil.  
In claim 12, the limitation of “ or flour derived therefrom” is vague and indefinite because it is not clear what the flour is referring to; it is just the false grains or the ingredients.

Claim 19 is vague and indefinite because it is not clear what is meant by the clean label carrier is encapsulated because the carrier is not encapsulated.  It is the active ingredient that is encapsulated in the carrier.  The limitation “ low temperature spray drying” is vague and indefinite because the term “ low” is relative.  It is not clear what temperature would be considered as low.  The limitation “ drying of starch-coated beadlets” is vague and indefinite because the carrier is not a starch coated beadlets.  It is not clear what is intended by the limitation. 
In claim 21:  line 2,  the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Line 4, the recitation of “ bars” is vague and indefinite because it is not clear what food is included in “ bars”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5,19-21 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Walker.
For claim 1, Walker discloses a composition comprising active ingredient such as bicarbonate, acid that is coated with a coating agent including malt extract.  For claims 2-5, the frothing agent which serves as a coating agent can be just malt extract, thus, it does not contain processed starch and the other ingredients in claims 2-5.  For claim 19, the composition is formed fluid bed drier.  For claims 20-21, the composition is used in food product such as frothy beverage. ( see paragraphs 0010,0012,0018,0028,0034,0049-0052,0054
.
Claim(s) 1-5,7,19-21 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Erdmann ( 2008/0206434).
For claim 1, Erdmann discloses solid product for use in foodstuff comprising oil in water emulsion extruded together with a solid matrix.  For claim 7, the oil includes oil as set forth in paragraph 0021.  Olive oil is considered nutritional oil since the claim does not define what the oil is.  Furthermore, Erdmann discloses adding additives including vitamins, , antioxidants,  which are nutraceutical.  For claims 2-5, the solid matrix comprises malt which does not include the ingredients recited in claims 2-5.  For claim 19, the product is prepared by extrusion.  For claims 20-21, the product is used in foodstuff such as instant beverages.  ( see paragraphs 0004-0008,0021,0024,0033,0039-0042)
Erdmann discloses the product as claimed.  The instant specification discloses malt; thus, the malt extract is a clear label extract.  The active ingredient is dispersed in the solid matrix; thus, the product is an encapsulate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann.
The teaching of Erdmann is described above.  Erdmann does not disclose natural flavor as in claim 8, the type of flavoring as in claim 9, the natural color as in claim 10 and the specific color as in claim 11 and the carbohydrate sources as in claim 17.
Erdmann discloses in paragraph 0024 additives including flavoring, coloring can be added with the oil.  It would have been obvious to one skilled in the art to select any flavoring  and coloring as an obvious matter of choice depending on the flavor and color desired for the product.  It would have been obvious to select natural flavoring and natural color when a natural product not containing artificial ingredient is desired.  Such selection would have been within the determination of one skilled in the art.  Erdmann discloses in paragraph 0033, the solid matrix comprises malt and can be mixture of ingredients including sugar, sweetener, flavoring etc..  It would have been obvious to use sweetener from sources such as sweet potato,yam etc  when desiring a natural sweet source.  The selection would have been well within the determination of one in the art.
Claims 12-16,18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann in view of Nakahara ( 2009/0324779).
Erdmann discloses using malt in the solid matrix.  However, Erdmann does not disclose the source of malt as in claims 12-15, the presence of enzyme as in claim 16 and the addition of enzyme in the malt as in claim 18.
Nakahara discloses a method for processing sprouted, cereal malt product.  The malt is prepared from sprouted cereal including rice, wheat, barley etc.. and legumes such as beans, pea, broad 
As shown in Nakahara various grains and legumes can be used to form malt.  Thus, it would have been obvious to one skilled in the art to use malt from various known sources as disclosed in Nakahara.  Nakahara also shown that enzyme is present in malt and the amount varies.  It would have been obvious to add more enzyme when the amount present in the malt is not sufficient for the intended use.  Such determination can readily be determined by one skilled in the art through routine experimentation.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdmann in view of Rainer ( 9448166).
Erdmann does not disclose the refractive index as in claim 6.
Rainer discloses a method for measuring a refractive index of malt beverage.  Rainer discloses refractometer used in the brewing process are usually equipped with a brix scale.  Brix represents the physical mathematical relationship between refractive index and the content of sucrose per weight.  ( see col. 1 lines 25-35, col. 5 lines 1-40)
It is known to measure the refractive index of mashed malt as an indication of sucrose content as shown in Rainer.  Thus, it would have been obvious to one skilled in the art to mash the malt to any varying refractive index depending on the sucrose content desired.  Such parameter can readily be determined by one skilled in the art through routine experimentation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 16, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793